Citation Nr: 0534848	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  98-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of post-operative left great toe fusion and 
arthritis.

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
great toe disability.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
great toe disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions rendered by the RO in Milwaukee, Wisconsin, 
which denied the claims on appeal.  The veteran subsequently 
moved to Georgia and the Atlanta RO is the certifying RO.  In 
August 2001, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  In November 2002, the Board 
conducted additional evidentiary development of the claims on 
appeal.  In June 2004, the Board remanded the claims to the 
RO for additional compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.), and for the RO to attempt to obtain additional 
pertinent treatment records.  These actions have been 
accomplished, and the case has now been returned to the 
Board.

At the hearing in August 2001, the veteran indicated that he 
was seeking service connection for disability of both hips, 
not just the left hip.  This matter has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action.


REMAND

The veteran seeks a rating in excess of 10 percent for 
residuals of post-operative left great toe fusion and 
arthritis, and also seeks service connection for a hip 
disorder and a low back disorder as secondary to this 
condition.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. 
§ 3.159 (2005).

Upon review of the claims file, the Board notes that the last 
VA examination which addressed the current severity of the 
residuals of the veteran's post-operative left great toe 
fusion and arthritis was given in January 2000.  In a 
November 2002 development letter, the Board requested that 
the veteran be given such an examination.  However, upon 
review of the claims file, it does not appear that such an 
examination was provided and associated with the claims file.  
In light of such, and given the passage of time since the 
most recent VA examination, the Board finds that an updated 
VA examination should be given prior to further adjudication 
of the claim.

Additionally, the examination should address the existence 
and etiology of any hip and low back disorders which the 
veteran claims are secondary to his residuals of post-
operative left great toe fusion and arthritis.  Secondary 
service connection is awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  The examiner 
should address whether any hip or back disorder was caused by 
the veteran's service-connected residuals of post-operative 
left great toe fusion and arthritis.  In this regard the 
Board notes that there are conflicting medical opinions of 
record as to this question, and the examination report should 
address these opinions.

Additionally, secondary service connection may be awarded for 
any incremental increase in a non-service-connected condition 
resulting from aggravation by a service-connected condition.  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (emphasis 
added); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  At the hearing in August 2001, the veteran asserted 
that arthritis of his hips and his back pain were aggravated 
by his service-connected left great toe disability.  Thus, if 
the examiner determines that the left great toe disability 
did not cause a hip or back disorder, the examiner should 
address whether the veteran has a permanent increase in 
disability of the hip or back that resulted from aggravation 
by the service-connected left great toe disability.

Accordingly, the case is remanded for the following:

1.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
nature and current severity of his 
residuals of post-operative left great 
toe fusion and arthritis.  All indicated 
tests and studies should be conducted as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  Additionally, the examiner 
should render opinions as to the 
following:

?	Is there at least a 50 percent 
probability or greater that the 
veteran has a hip disorder and/or a 
low back disorder which are 
proximately due to or the result of 
his service-connected left great toe 
disability.

?	If the left great toe disability did 
not cause a hip or back disorder, is 
there at least a 50 percent 
probability or greater that the left 
great toe disability has aggravated 
a hip or back disorder, i.e., has 
caused a worsening of underlying 
condition versus a temporary flare-
up of symptoms.  In the event that 
the examiner finds that the service-
connected left great toe disability 
has aggravated any current hip or 
low back disorder, the examiner 
should offer an opinion as to the 
incremental increase in disability 
that is proximately due to the 
service-connected left great toe 
disability.

The examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with the 
other medical evidence of record, 
including VA and private medical 
opinions dated in 1998.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

3.  If any of the benefits sought on 
appeal remain denied, the RO must furnish 
the veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


